Citation Nr: 1130220	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected mixed anxiety-depressive disorder.

2.  Entitlement to an initial compensable disability rating for service-connected right great toe sprain.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder sprain.

4.  Entitlement to service connection for a right wrist sprain.

5.  Entitlement to service connection for a bilateral ankle condition.

6.  Entitlement to service connection for a bilateral knee sprain.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2008, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear.

In December 2009, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO was previously directed to obtain any recent VA treatment records and private records, including treatment records referred to by the Veteran in his May 2006 Form 9 relating to gout of the right great toe.  In December 2009, the RO sent a letter to the Veteran requesting that he provide any treatment records pertinent to his claimed conditions since service or to provide an authorization and consent to release information form if he would like the RO to obtain these treatment records.  In January 2010, this letter was returned as undeliverable.  After searching the record for the Veteran's current address, the RO sent a letter to the Veteran in March 2010 asking that he verify his current address.  In April 2010 and February 2011, the RO sent the Veteran letters regarding his upcoming VA examinations.  The record does not show that the development letter requesting the Veteran's medical treatment records was ever resent.  Therefore, the requested development was not accomplished and a remand is necessary to correct this deficiency.  Unfortunately, the VA examinations were then conducted without having any of the recent treatment records available for review by the examiners.   

Thus, the Veteran should again be afforded VA examinations which include a consideration of the pertinent treatment history.  38 C.F.R. § 4.1 (2010).  The RO was directed in the Board's remand to arrange for a VA examination in order to assess the current severity of the Veteran's service-connected mixed anxiety-depressive disorder, right great toe sprain, and right shoulder sprain.  It was noted that the Veteran's representative stated that since the time that service connection was granted for right toe sprain, the Veteran had been diagnosed as having gout in the right toe.  The Board specifically requested that the examination conducted on remand include an opinion as to whether any currently diagnosed gout is the same condition as that for which service connection was granted (that is, right toe sprain) or whether it represents a separate condition for which service connection is warranted.  

In May 2010, the Veteran was afforded a VA examination for his increased rating claims.  During the examination of the right great toe, the examiner found that there was no diagnostic evidence or labs consistent with gouty arthritis of record and examination, including x-ray findings, showed early minimal degenerative changes in the first metatarsophalangeal joint with no evidence of erosive lesions consistent with gouty arthritis.  The examiner opined that the early degenerative changes were consistent with great right toe strain and was at least as likely as not related to the service.  See February 2011 VA opinion.  The Board finds this examination inadequate as no diagnosis was provided for the Veteran's current disability of the right great toe.  In addition, as the RO failed to obtain the Veteran's treatment records, including treatment records regarding the diagnosis of gouty arthritis, the Veteran should be afforded new examinations following proper development of the record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Regarding the claims for service connection, the Board determined that a remand was necessary as the Veteran was diagnosed as having bilateral ankle sprain, right wrist sprain, and bilateral knee sprain only a few months following separation.  See February 2005 VA examination.  In addition, the Board stated that service treatment records dated December 2000 show x-ray findings of probable bone island at the base of the proximal phalanx of the fifth digit of the right hand and the Veteran stated that he was treated during service for bilateral knee pain.  The RO was directed to obtain a VA examination in order to obtain a medical opinion regarding the etiology of the Veteran's claimed bilateral ankle sprain, right wrist sprain, and bilateral knee sprain.  The Veteran was afforded a VA examination in May 2010 during which the Veteran was found to have normal examinations, including x-rays, of the ankles, right wrist, and knees and the examiner specifically stated that no pathology was found.  The examiner, however, failed to discuss the etiology of the previously diagnosed bilateral ankle sprain, right wrist sprain, and bilateral knee sprain; the December 2000 x-ray findings of probable bone island at the base of the proximal phalanx of the fifth digit of the right hand; or the Veteran's statement regarding inservice treatment for bilateral knee pain.  Furthermore, the examination was conducted prior to proper development by the RO regarding additional treatment records not of record.  In light of the above, the Board finds this examination inadequate and another examination should be obtained on remand to correct these deficiencies following proper development of the record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Finally, the Board noted that the RO denied service connection for "dermatitis/ankle sprain" in the rating decision on appeal and the discussion in the rating decision included reference to both orthopedic and dermatological findings for the ankles.  The RO was directed to clarify whether the decision with regard to the ankles is orthopedic or dermatological after the examination on remand.  If the claim was for a skin condition, the RO was directed to determine whether the grant of service connection for dermatitis of the feet should also include the ankles.  Although the Veteran failed to report for the scheduled examination of the skin, the RO included no discussion of any kind in the April 2011 supplemental statement of the case clarifying whether the decision with regard to the ankles was orthopedic or dermatological.  Therefore, a remand is also necessary to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed psychiatric, great right toe, right shoulder, bilateral ankle, right wrist, and bilateral knee conditions since service.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

2.  After completion of # 1, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral ankle condition, right wrist sprain, and bilateral knee sprain.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current bilateral ankle condition, right wrist sprain, and bilateral knee sprain had their onset during active service or is related to any in-service disease or injury.  The examiner must specifically discuss the February 2005 diagnoses of bilateral ankle sprain, right wrist sprain, and bilateral knee sprain; the December 2000 x-ray findings of probable bone island at the base of the proximal phalanx of the fifth digit of the right hand; and the Veteran's report of inservice treatment for bilateral knee pain.

With regard to the claimed bilateral ankle condition, if the Veteran is diagnosed with a dermatological condition, the examiner should offer an opinion as to whether the condition is related to the service-connected dermatitis of the bilateral feet or a separate condition.  

A detailed rationale for any opinion expressed should be provided.

3.  After completion of # 1, schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's service-connected mixed anxiety-depressive disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected mixed anxiety-depressive disorder.  The examiner must conduct a detailed mental status examination.  

The examiner must also discuss the effect, if any, of the Veteran's mixed anxiety-depressive disorder on his social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's mixed anxiety-depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should provide a rationale for any opinion expressed.

4.  After completion of # 1, schedule the Veteran for a VA orthopedic examination to determine the nature and extent of the service-connected right great toe and right shoulder disabilities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

All pertinent pathology should be noted in the examination report.  The examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use; objective evidence of pain or functional loss due to pain; and specific functional impairment due to pain.  

With regard to the right great toe, the examiner should comment on the recent treatment for gout and indicate whether a change in diagnosis is warranted.  That is, whether the recently diagnosed gout is a separate condition from the service-connected right great toe sprain, and if so whether it is at least as likely as not that gout was incurred in service.  

To the extent possible, the examiner must distinguish the manifestations of the Veteran's service-connected right great toe and right shoulder disabilities from those of any nonservice-connected right foot or right shoulder conditions found on examination.  

A complete rationale should be provided for all opinions expressed. 

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  The AMC/RO should specifically consider whether recent diagnosis of gout of the right great toe represents a change in diagnosis from the service-connected right toe sprain and whether any diagnosed bilateral ankle condition is a skin condition or orthopedic.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


